              Case 2:19-bk-50766                  Doc 1     Filed 02/12/19 Entered 02/12/19 16:13:56                               Desc Main
                                                            Document     Page 1 of 11
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF OHIO

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Exceptional Innovation, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  480 Olde Worthington Rd., Suite 350
                                  Westerville, OH 43082
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Delaware                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.exceptionalinnovation.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 2:19-bk-50766                    Doc 1       Filed 02/12/19 Entered 02/12/19 16:13:56                             Desc Main
Debtor
                                                                 Document     Page 2 ofCase
                                                                                        11 number (if known)
          Exceptional Innovation, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                             owned by
     attach a separate list                       Debtor     The SmarTV Company LLC                                    Relationship              Debtor
                                                  District   SD Ohio                      When       2/12/19           Case number, if known     19-50765




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 2:19-bk-50766                  Doc 1        Filed 02/12/19 Entered 02/12/19 16:13:56                                 Desc Main
Debtor
                                                              Document     Page 3 ofCase
                                                                                     11 number (if known)
         Exceptional Innovation, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 2:19-bk-50766                Doc 1        Filed 02/12/19 Entered 02/12/19 16:13:56                                Desc Main
Debtor
                                                             Document     Page 4 ofCase
                                                                                    11 number (if known)
          Exceptional Innovation, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 12, 2019
                                                  MM / DD / YYYY


                             X   /s/ John J. Brannelly                                                   John J. Brannelly
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Board of Directors




18. Signature of attorney    X   /s/ J. Matthew Fisher                                                    Date February 12, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 J. Matthew Fisher 0067192
                                 Printed name

                                 Allen Stovall Neuman Fisher & Ashton LLP
                                 Firm name

                                 17 South High Street
                                 Suite 1220
                                 Columbus, OH 43215
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (614) 221-8500                Email address      fisher@asnfa.com

                                 0067192 OH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 2:19-bk-50766   Doc 1   Filed 02/12/19 Entered 02/12/19 16:13:56   Desc Main
                             Document     Page 5 of 11
Case 2:19-bk-50766   Doc 1   Filed 02/12/19 Entered 02/12/19 16:13:56   Desc Main
                             Document     Page 6 of 11
    Case 2:19-bk-50766   Doc 1   Filed 02/12/19 Entered 02/12/19 16:13:56   Desc Main
                                 Document     Page 7 of 11

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Andres Umana
                         9140 Burnet Ave., #3
                         North Hills, CA 91343

                         ARINC DIRECT
                         2551 Riva Road M/S 6-2566
                         Annapolis, MD 21401-7465

                         Billings & Associates, LLC
                         P.O. Box 1557
                         Westerville, OH 43086

                         Blueport, Inc.
                         2 Annette Road
                         Foxboro, MA 02035

                         CAE SimuFlite Inc
                         2929 West Airfield Drive
                         DFW Airport
                         Dallas, TX 75261-4508

                         CHEFFY PASSIDOMO
                         821 Fifth Ave. South
                         Naples, FL 34102

                         CMC Industrial I, LLC
                         P.O. Box 72306
                         Cleveland, OH 04419-2002

                         CSC
                         251 Little Falls Drive
                         Wilmington, DE 19808-1674

                         CT Corporation
                         3 University Plaza Drive Suite 506
                         Hackensack, NJ 07601

                         Daniel Wolf
                         2235 Old East Pine Trail
                         Midland, MI 48642

                         Dell Financial Services
                         PO Box 5292
                         Carol Stream, IL 60197-5292

                         Deutsche Bank Trust Company Americas
                         60 Wall Stret, 16th Floor
                         New York, NY 10005

                         DLA Piper LLP
                         P.o. Box 75190
                         Baltimore, MD 21275
Case 2:19-bk-50766   Doc 1   Filed 02/12/19 Entered 02/12/19 16:13:56   Desc Main
                             Document     Page 8 of 11


                     Flyingviolin, Inc
                     1750 Manhattan Ave.
                     Hermosa Beach, CA 90254

                     GANFER SHORE LEEDS & ZAUDERER LLP
                     360 Lexington Avenue
                     New York, NY 10017

                     Internal Revenue Service
                     PO Box 7346
                     Philadelphia, PA 19101-7346

                     JC & COMPANY
                     125 West Mulberry Street
                     Lancaster, OH 43130

                     JEPPESEN SANDERSON
                     55 Inverness Drive East
                     Englewood, CO 80016

                     MedAire
                     4722 N 24th St. Ste. 450
                     Phoenix, AZ 85016-4854

                     MERRY KNOWLTON
                     1309 Azalea Drive
                     Reynoldsburg, OH 43068

                     Odyssey Electronics, LLC
                     5167 wagon Wheel lane
                     Columbus, OH 43230
                     Ohio Atty General, Collec. Enforcement
                     Attn: Bankruptcy Unit
                     150 East Gay Street, 21st Floor
                     Columbus, OH 43215

                     Ohio Bureau of Workers' Compensation
                     Attn. Law Section Bankruptcy Unit
                     P.O. Box 15667
                     Columbus, OH 43215

                     Ohio Department of Job & Family Services
                     Office of Legal Services
                     30 E. Broad Street, 31st Floor
                     Columbus, OH 43215

                     Ohio Department of Taxation
                     Attn: Bankruptcy Division
                     PO Box 530
                     Columbus, OH 43216-0530

                     Potential Employee Claims
                     (to be supplemented; privacy concerns)
Case 2:19-bk-50766   Doc 1   Filed 02/12/19 Entered 02/12/19 16:13:56   Desc Main
                             Document     Page 9 of 11


                     Preston Williamson
                     2808 Jason Ct
                     Thousand Oaks, CA 91362

                     Ralph Salisbury
                     3886 Aztec Ct.
                     Simi Valley, CA 93063

                     Rober Freeman
                     4130 E. 5th Ave.
                     Midlothian, VA 23113

                     Robert Greene
                     10750 Wilshire Blvd., Suite 406
                     Los Angeles, CA 90024

                     ROCKWELL COLLINS
                     400 Collins Road
                     Cedar Rapids, IA 52498

                     Signature Flight Support Corp
                     201 South Orange Avenue, Suite 1100
                     Orlando, FL 32801

                     SM Aviation Leasing LLC
                     480 Olde Worthington Road, Suite 350
                     Columbus, OH 43082

                     ST INVESTMENT PROPERTIES
                     480 Olde Worthington Road, Suite 350
                     Columbus, OH 43082
                     Terry Casto
                     411 Walnut St., #2606
                     Green Cove Springs, FL 32043

                     Teterboro Airport
                     111 Industrial Ave
                     Teterboro,, NJ 07608

                     The Behal Law Group LLC
                     501 South High street
                     Columbus, OH 43215

                     The Immaculate Touch
                     365 Boston Post Road, #360
                     Columbus, OH 43219

                     Tonkon Torp LLP
                     888 SW Fifth Ave., Suite 1600
                     Portland, OR 97204
Case 2:19-bk-50766   Doc 1    Filed 02/12/19 Entered 02/12/19 16:13:56   Desc Main
                             Document      Page 10 of 11


                     Treasurer State of Ohio
                     c/o Seif & McNamee
                     110 E. Emmitt Avenue
                     Waverly, OH 45690
            Case 2:19-bk-50766                        Doc 1           Filed 02/12/19 Entered 02/12/19 16:13:56            Desc Main
                                                                     Document      Page 11 of 11



                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Exceptional Innovation, Inc.                                                                   Case No.
                                                                                   Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Exceptional Innovation, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Exceptional Innovation Intermediate BV
 c/o Jack Brannelly, Gen. Counsel (GWH)
 405 Lexington Ave., 26th Floor
 New York, NY 10174




    None [Check if applicable]




 February 12, 2019                                                     /s/ J. Matthew Fisher
 Date                                                                  J. Matthew Fisher 0067192
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Exceptional Innovation, Inc.
                                                                       Allen Stovall Neuman Fisher & Ashton LLP
                                                                       17 South High Street
                                                                       Suite 1220
                                                                       Columbus, OH 43215
                                                                       (614) 221-8500 Fax:(614) 221-5988
                                                                       fisher@asnfa.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
